DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1 – 13, 15 – 22, 24 – 27, 29 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: See the Patent Trial and Appeal Board’s decision mailed on June 22, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure found in the attached PTO-892 Notice of References Cited.
Marr (US Patent 8,601,170 B1); Coddry (US Patent 8,381,264 B1); Marr (US Patent 8,214,653 B1); Weir (US PGPub 2014/0032637 A1); Cole (US PGPub 2013/0346899 A1); Jubran (US Patent 10,120,725 B2); Eichelberg (US Patent 9,395,974 B1); Tim Engstrom (Business exclusive Servers protect support clients); Tom Trainer (Clouds Cannot Be Contained In A Box); Kurt Marko (Storage Innovation) – which are directed towards the management of racks and the computing devices stored on them
Kwak (EP 1,806,703 A2) – which is includes subject matter directed towards remotely opening a lock
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        7/22/2022